Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Response to Arguments
Applicant's arguments filed 01/25/2020 have been fully considered but they are not persuasive. The examiner respectfully responds below for some of the arguments. Some claim limitations are now taught by additional prior art.
Application argues that the claim limitations of claim 1 are not taught in the combined reference, specifically the limitation regarding the amount of nitrogen/phosphorous/zinc or molybdenum. This is not persuasive. As stated in the claim 1, only one of the amounts of the above must be present for the claim limitation to be taught (the wording is “further comprises one or more of”). As the two combined prior art do not teach the use of any molybdenum compound, the limitation of the molybdenum content of less than 0.001% is taught.
The amount of boron is also taught. A borated dispersant with up to 1500 ppm boron, see p 82 and 85.  See Fig.3 3 example 3 for the boron ppm being 507 is taught in the secondary reference. Thus, an overlapping amount is taught.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The amount of nitrogen and calcium are also overlapping in the first two references given the possible structures and amounts used, but new prior art is added to additionally teach these claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willars et al (US2015/0275130 A1) and Patel et al (US 2015/0322369 A1) and Kamano et al (US2008/0020953 A1)
Regarding claims 1-8 Willars teaches a lubricant composition (abstract) for a diesel engine (p 94-97) which contains:
A. A mixture of base oils. This includes 2 GTL base oils of viscosity 4 and 8 cSt at 100C. See example 1 table 2. The total VI of the base oils may be from 100 to 200, see p 20. These GTL basestocks are Shell XHVI basestocks (p 23, the same as used in the instant application). As such they may have a total sulfur content of less than 10 ppm and less than 1 ppm nitrogen.
B. A comb VI improver that that contains polymethacrylate monomers, and is there for a polymethacrylate polymer, see p 41, 44.  This polymer is used in the amount of 0.1 to 10% of the composition, see p 30. This polymer is an olefin copolymer as well, see p 31. There may be multiple of these comb polymer present, see p 30. As there may be multiple types of the comb polymer present and different complete polymer chains of the comb polymer this meets the limitation of claim 2 wherein the composition further contains an olefin copolymer.
A non-comb polymethacrylate is also used, see p 81.
C. succinimide dispersant and calcium overbased detergent, see p 79-80.
The lubricant composition may be 5W-30, see p 28.
The lubricant composition has a phosphorous content of 0.8 to 1.2%. This is contributed by zinc dialkyldithiophosphate, see p 76 and 108. As such the zinc contributed to the lubricant composition would overlap the range of 0.11%.
Regarding the viscosity characteristics as found in claim 3, Willars does not specifically state these characteristics. 
 Additionally, as set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing that the products of the combined prior art and the instant application are the same.  The same base oil is used in the same amount.  The same additives are used in the same amount.  As such the viscosity characteristics would overlap the claimed range found in claim 3.
No molybdenum compound is listed as necessary to the invention, and no molybdenum compound are used in the examples. As such the amount of molybdenum may be 0%.
To see what Willars teaches please see above. Willars does not specifically state the amount of nitrogen of calcium in the lubricant composition. Willars does teach the use of calcium detergents, and borated dispersants.
Patel teaches a lubricant composition (abstract) used in a diesel engine (p 163) which contains:
A. A GTL base stock with a viscosity of 3-25 cSt as a preferred embodiment, see p 47.
B.  A borated dispersant with up to 1500 ppm boron, see p 82 and 85.  See Fig.3 3 example 3 for the boron ppm being 507.
C. A combination of viscosity index improvers.  See p 130.  .
D.  A boron containing succinimide dispersant which contributed 30 to 1500 ppm boron to the lubricant composition, see p 82.  This is used in the amount of 0.1 to 20% of the composition, see table 2 under p 159.  
E.  A detergent, see p 110 to 119.  The detergent is calcium and may be borated, see p 115 at the end. The detergent can be used in the amount of up to 10% of the composition, see table 2 under p 159.
The viscosity range is 0W or 5W 30, see claim 31.
Given the type of dispersant used and the amount used the amount of nitrogen added to the lubricant composition may be 0.12%. The amount of boron and calcium as stated above meets the limitations of claims 8-9.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additives as taught in both Patel and Willars in the amount as 
Kamano teaches a lubricant (abstract) for a diesel engine (p 37-38). 
The lubricant uses a calcium detergent in the amount to contribute 2200 ppm (0.22%) of calcium to the lubricant composition. See table 1 page 6.
The lubricant contains a succinic dispersant in the amount necessary to contribute about 0.12% (1200 ppm) of nitrogen to the lubricant composition, see table 1 and p 69.
The dispersant is borated in the amount of 0.05% to 0.13% of the composition, see p 70. Thus the amount of boron contributed is also in the range which includes 0.033% of the composition.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additives as taught in both Kamano and Willars in the amount as taught by Kamano. This is an effective amount of the given additives to perform as intended for a lubricant composition for a diesel engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771